DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant's election with traverse of electing group IV fig. 3-1 in the reply filed on 04/11/2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive and does not establish serious search burden.  This is not found persuasive because the restriction requirements has listed the differences of Species and showed why they are mutually exclusive. See pages 2-3. Such that there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species require a different field of search (e.g. searching different classes/subclass or electronic resources, and/or employing different search strategies and/or search queries). 
In addition, Applicant argues that “As Applicant notes, the Examiner has failed to show that any of the pending claims recite features directed a first claim having a first feature in a figure from one of the Groups 1-VI and not included in a second claim directed to a second feature of the Group 1-VI, while showing the second claim recites features directed to the second feature of the Group, yet excluded from the first claim. In addition, the Examiner has failed to demonstrate that the pending claims are independent and distinct as well as directed to mutually exclusive characteristics of the claimed microelectronic device, as alleged on page 3 of the Office Action. As such, Applicant submits that Examiner has failed to establish a serious search burden, because the claims, as presented, are directed to features shown in each of FIGS. 2-1 - 4, and the Examiner has failed to show that the claims are independent and distinct, or mutually exclusive. See MPEP §§802.01 and 806.04(f). Accordingly, Applicant submits that the species restriction is improper.” 
However, this is the requirement of Species, not the requirements of inventions. See MPEP §802.01.  It’s the requirement of inventions, the office action needs to show demonstrate that the pending claims are independent and distinct or any of the pending claims recite features directed a first claim having a first feature in a figure from one of the Groups 1-VI and not included in a second claim directed to a second feature of the Group 1-VI, while showing the second claim recites features directed to the second feature of the Group, yet excluded from the first claim (However, see discussed below why claim 21 does not apply to Species I-III and VI).
In addition, Applicant states that Applicant also notes that the Examiner has failed to establish a linking claim, despite all dependent claim directly or indirectly depending from claim 1. However, claim 1 has been cancelled. There is no such requirement to establish a linking claim for the requirement of Species and it’s not understood the meaning of “establish a linking claim”.
In addition, Applicant states that claim 1 is generic to each of the figures in Group I-VI. However, the limitation “a first external ground pin configured for receiving a sink-side output power having a negative external sink voltage level below a ground voltage level” recited in claim 21 first external ground pin only applies to figs. 3-1 and 3-2 (Species IV and V). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0018318).
Regarding claim 21,  Hsu discloses a microelectronic device [e.g. fig. 2D], comprising: a first external ground pin [e.g. VBB] configured for receiving a sink-side output power having a negative external sink voltage level below a ground voltage level [e.g. VSS]; and an internal ground plane circuit [e.g. 21/22] coupled to the first external ground pin and configured to either step-down a voltage from the ground voltage level to the negative external sink voltage level or step-up a voltage from the negative external sink voltage level to the ground voltage level, the internal ground plane circuit further configured to step-down a current from an internal supply current level to an output current level. Hsu does not explicitly disclose VBB supplies multiple loads. However, it’s notoriously well-known to supplies multiple loads [provide the internal current to multiple loads (multiple currents)] ; official notice of the foregoing fact is taken. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the output supply multiple loads [para. 0041].
For example, US 2018/0145543 by Piasecki discloses to supply a load 128 or multiple loads [para. 0041].  

Regarding claim 22, Hsu discloses the microelectronic device according to claim 21, wherein the internal ground plane circuit is further configured to allow an internal current input [e.g. the VSS current input] to exceed a maximum current limit of the first external ground pin.

Regarding claim 25, Hsu discloses the microelectronic device according to claim 21, wherein the internal ground plane circuit comprises one or more voltage step down circuits [e.g. R4, MN3 Hsu] configured to step down a voltage from the ground voltage level from one or more internal ground sinks to an external negative sink voltage level coupled to the external ground pin.

Regarding claim 26, Hsu discloses the microelectronic device according to claim 21, wherein a voltage difference across the first external ground pin is reduced by a voltage reduction factor of (Vint-GNDneg)/ Vint [see fig. 2D Hsu. Reduction factor from VSS], where Vint is an internal supply voltage and GNDneg is a negative output voltage level.

Regarding claim 27, Hsu discloses the microelectronic device according to claim 21, wherein the internal ground plane circuit is coupled to at least one of a reference input voltage [e.g. VSS/no2 voltage] and a reference ground voltage [e.g. VNEG], the internal ground plane circuit configured to utilize at least one of the reference input voltage and the reference ground voltage for voltage step-down and for biasing the internal ground plane circuit.

Regarding claim 28, Hsu discloses the microelectronic device according to claim 21, wherein the internal ground plane circuit is coupled to one or more internal ground sinks [e.g. R4,/MN3 Hsu].

Regarding claim 31, Hsu discloses the microelectronic device according to claim 21, wherein the first external ground pin is coupled to a negative voltage supply [e.g. VNEG Hsu].

Regarding claim 32, Hsu discloses the microelectronic device according to claim 31, wherein the internal ground plane circuit is configured to provide output power to the first external ground pin.
Regarding claim 33, Hsu discloses the microelectronic device according to claim 21, further comprising a second external ground pin [multiple loads] coupled to the internal ground plane circuit for providing additional throughput on an internal output side of the internal ground plane circuit. 

Claims 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0018318) in view of Levesque et al. (US 9,166,471).

Regarding claim 23, Hsu discloses the microelectronic device according to claim 21. The combination does not disclose to utilize a voltage regulator for power supply. However, it’s well-known to utilize a voltage regulator to reduce output noise. For example,  Levesque disclose the benefit of a voltage regulator is to reduce output noise [Col. 1, lines 23-31]., such that the combination discloses comprising an internal ground voltage regulator [Levesque ] coupled to the internal ground plane circuit and configured to provide an internal output power to the internal ground plane circuit by regulating an internal output voltage level to the ground voltage level.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hsu in accordance with the teaching of Levesque regarding a voltage regulator in order to reduce output noise [Col. 1, lines 23-31].

Regarding claim 30, Hsu discloses the microelectronic device according to claim 28. The combination does not disclose to utilize a voltage regulator for power supply. However, it’s well-known to utilize a voltage regulator to reduce output noise. For example, Levesque disclose the benefit of a voltage regulator is to reduce output noise [Col. 1, lines 23-31]., such that the combination discloses further comprising one or more internal ground voltage regulators coupled to the one or more internal ground sinks and are configured to provide output power onto the one or more internal ground sinks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hsu in accordance with the teaching of Levesque regarding a voltage regulator in order to reduce output noise [Col. 1, lines 23-31].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0018318) in view of Levesque et al. (US 9,166,471) and Yang 2010/0075481.

Regarding claim 24, the combination discussed above discloses the microelectronic device according to claim 23. Hsu does not disclose a first integrated circuit die having the internal ground voltage regulator disposed therein; and a second integrated circuit die having the internal ground plane circuit disposed therein. However, Yang discloses the advantage of an integrated circuit die [Abstract]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hsu and Levesque in accordance with the teaching of Yang regarding the advantage of an integrated circuit die in order to provide the internal ground voltage regulator and the internal ground plane circuit with one or more of the following advantages: smaller chip size, lower parasitics, higher sensitivity, lower power, and lower cost [Abstract].

Claims 34, 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0018318) in view of Powell (US 2017/0063229).

Regarding claim 34, Hsu discloses the microelectronic device according to claim 21, except further comprising: an external power input pin configured for receiving an input supply-side power having an external supply voltage level higher than an internal supply voltage level and having an external supply current level lower than an internal supply current level; and an internal power plane circuit coupled to the external power input pin and configured to step-down a voltage from the external supply voltage level to the internal supply voltage level and to step-up a current from the external supply current level to the internal supply current level to provide an internal power source. However, Powell discloses an external power input pin [e.g. supply voltage input node/terminal fig. 1] configured for receiving an input supply-side power [e.g. supply voltage] having an external supply voltage level higher than an internal supply voltage level [e.g. a downconverting buck converter, para. 0021] and having an external supply current level lower than an internal supply current level [characteristic of a step down buck converter in reference of Geil US 2016/0094152, para. 0076]; and an internal power plane circuit [e.g. 110/120] coupled to the external power input pin and configured to step-down a voltage from the external supply voltage level to the internal supply voltage level and to step-up a current from the external supply current level to the internal supply current level to provide an internal power source [e.g. the internal supply voltage]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hsu in accordance with the teaching of Powell regarding a downconverter in order to provide multiple independent power [para. 0018]. 

Regarding claim 35, the combination discussed above discloses the microelectronic device according to claim 34, further comprising: an internal supply voltage regulator [e.g. 120 Powell] coupled to the internal power plane circuit and configured to provide an internal supply voltage by regulating the internal supply voltage level of the internal power source; wherein the internal power plane circuit comprises a voltage converter [e.g. 110] configured to convert an external supply voltage at the external supply voltage level to the internal supply voltage at the internal supply voltage level.

Regarding claim 40, the combination discussed above the microelectronic device according to claim 35, wherein the external supply voltage level is at least fifty percent higher than a corresponding internal supply voltage level [see para. 0020-0021 Powell].

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2008/0018318) in view of Powell (US 2017/0063229) and Yang 2010/0075481.
Regarding claim 37, the combination discussed above discloses the microelectronic device according to claim 35, further comprising: a first integrated circuit die [para. 0018 Powell] having the internal ground voltage regulator disposed therein; except and a second integrated circuit die having the internal ground plane circuit disposed therein. However, Yang discloses the advantage of an integrated circuit die [Abstract]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Hsu and Powell in accordance with the teaching of Yang regarding the advantage of an integrated circuit die in order to provide the internal ground plane circuit with one or more of the following advantages: smaller chip size, lower parasitics, higher sensitivity, lower power, and lower cost [Abstract].

Allowable Subject Matter
Claims 29, 36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842